OPINION OF THE COURT
LAWRENCE L. KORDA, Circuit Judge.
The facts of the case follow: The State brought this appeal directly to the 4th D.C.A. from a decision rendered in Broward County Court. This case was briefed and argued before the 4th D.C.A. on October 30, 1985. The 4th D.C.A. rejected jurisdiction and transferred the cause to the appellate jurisdiction of the Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida.
Appellee contends that since two years have elapsed since the decision of the 4th D.C.A. and the appellant has filed no appellate brief *116or other pleadings this cause should be dismissed. The appellants contend that they have complied with all applicable rules and are awaiting the court’s decision.
Rule 9.040 Fla. R. App. P. states “if a proceeding is commenced in an inappropriate court, that court shall transfer the cause to an appropriate court.” It would thus appear the appellant’s contentions are correct. The State Attorney is not required to file another brief in the 17th Judicial Circuit Court.
Therefore, the motion to dismiss the appeal is DENIED.